DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on ***.  As directed by the amendment: claims *** have been amended; claims *** have been cancelled; and claims *** have been added. Thus, claims *** are presently pending in this application. 
Response to Arguments
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Instead, Applicant alleges that Conte fails to teach “the group consisting of derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids and their therapeutically stable analogs.” However, Conte discloses using “pro-resolving lipid mediators are hydroxylated derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids such as, but not limited to, eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA)” (¶0034) and therefore positively teaches “the group consisting of derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids and their therapeutically stable analogs.” The rejection is maintained as seen below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically claims 6 and 20 recite “the second therapeutic agent is selected from the group consisting of derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids and their therapeutically stable analogs,” which is currently positively required by the independent claims and therefore fails to further limit their respective independent claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-10, 12-13, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al (US 6306166) in view of Maguire et al (US 4782834) further in view of Michal (US 2010/0069879) further in view of Conte et al (US 2015/0216829) further in view Che-Ming J. Hu (“Nanoparticle biointerfacing by platelet membrane cloaking,” hereinafter Hu, previously attached to application).
Regarding claim 1, Barry discloses: 
An angioplasty balloon catheter (1; Fig. 2) comprising: a catheter (7) having a lumen (opening within which the balloon 4 sits) extending to a distal end (see Image 1 below); an inflatable balloon (4; Col. 9:4) deployed within the lumen of the catheter (7); a fluid delivery system disposed externally to the catheter and coupled to supply a fluid to the balloon via a delivery lumen extending through the catheter a water-insoluble coating (Col. 2:4-14) carried directly on a portion (outer surface) of a surface of the balloon (4) (Col. 6:63-67 - the coating is applied directly to the balloon by dip coating), wherein the water-insoluble coating comprises: a first therapeutic agent (Col. 6:19-32 – multiple drugs can be used in combination), wherein the first therapeutic agent is an anti-proliferative or anti-mitotic agent (Col. 6:31-38 – the relied upon embodiment of Barry has an anti-proliferative agent such as paclitaxel as part of the coating); and a second therapeutic agent (Col. 6:19-32 – multiple drugs can be used in combination).  
Barry discloses all of the elements of the claim but is silent regarding “a fluid delivery system disposed externally to the catheter and coupled to supply a fluid to the balloon via a delivery lumen extending through the catheter, “an amphiphilic polymer,” or a “second therapeutic agent” chosen from 
Regarding “a fluid delivery system disposed externally to the catheter and coupled to supply a fluid to the balloon via a delivery lumen extending through the catheter,” Barry discloses inflating the balloon but is silent regarding the type or location of the mechanism. However, Maguire teaches an inflatable balloon catheter (Fig. 1), thus being in the same field of endeavor, where the balloon (12) is supplied by an inflation lumen (16) that is connected to and external source (Col. 2:16-22 – “opening 16 is utilized for inflation and deflation of the balloon”) via a side port (33) (Col. 2:55-59). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the balloon catheter of Barry to incorporate an external fluid delivery system “to supply a fluid to the balloon via a delivery lumen” as taught by Maguire in order to provide sufficient structure to inflate the balloon of Barry. 
Regarding “the water-insoluble coating comprising an amphiphilic polymer,” Michal teaches a balloon catheter for locally delivering a therapeutic (Abstract), thus being in the same field of endeavor, with a water-insoluble coating that further comprises an amphiphilic polymer (Abstract; ¶0016-0018 – the coating on the balloon comprises water-insoluble agents as well as an amphiphilic polymer). Such a coating hydrates when “exposed to aqueous fluids such as blood in vivo causing the amphiphilic polymer coating to dissolve and the therapeutic agent to release into tissue of the body lumen” (¶0016) and “may increase solubility” and “therefore assist in tissue uptake” of the therapeutic agent, such as paclitaxel (¶0019). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the coating of Barry to incorporate the amphiphilic polymer of Michal to increase the solubility and tissue uptake of a therapeutic agent, as recognized by Michal. 
Regarding a “second therapeutic agent” chosen from “the group consisting of derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids and their therapeutically stable analogs,” Conte teaches methods of improving vascular injury, thus being in the same field of endeavor, by using “the pro-resolving lipid mediators are hydroxylated derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids such as, but not limited to, (¶0034). Doing so would also provide resolvins that are known for treating heart and coronary issues (¶0038, 0059). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Barry to include a second therapeutic that is chosen from the claimed list as taught by Conte in order to modulate inflammation or restenosis of a vascular wall and for treating heart and coronary issues, as recognized by Conte. 
Regarding “the second therapeutic agent is at least partially encapsulated by a polymeric nanoparticle,” Hu teaches a drug therapy for treating a patient (Abstract), thus being in the same field of endeavor, with a therapeutic agent (page 1, Col. 1, ¶1 – either docetaxel (a vascular healing drug) or vancomyocin (an anti-inflammatory drug) can be used in the coating) that is at least partially encapsulated by a polymeric nanoparticle (page 1, Col. 1, ¶1; page 2, Col. 2, ¶1 – the drugs are coated in platelet membrane-cloaked nanoparticles (PMNs), which increased the therapeutic efficacy as compared to their uncoated counterparts and decreased update of the agent by macrophage-like cells). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the coating of Barry to incorporate the vascular healing therapeutic agent in a polymeric nanoparticle as taught by Hu in order reduce uptake of the agent by macrophage-like cells and increase platelet-mimicking properties to increase the efficacy of the therapeutic agent. 
Regarding claim 2, Barry in view of Maguire, Michal, Hu, and Conte discloses: 
The angioplasty balloon catheter (1) of claim 1, wherein the first therapeutic agent is a restenosis inhibitor (Col. 6:31-36 – paclitaxel is a restenosis inhibitor that is used as the anti-proliferative agent).  
Regarding claim 3, Barry in view of Maguire, Michal, Hu, and Conte discloses: 
The angioplasty balloon catheter (1) of claim 1, wherein the first therapeutic agent is selected from the group consisting of paclitaxel, docetaxel, abraxane, sirolimus, everolimus, zotarolimus, and tranilast (Col. 6:19-30 – paclitaxel and equivalents are used as the anti-proliferative agent).
Regarding claim 5, Barry in view of Maguire, Michal, Hu, and Conte discloses the angioplasty balloon catheter of claim 1, wherein the second therapeutic agent taught by Conte in the rejection of claim 1 comprises “the pro-resolving lipid mediators are hydroxylated derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids such as, but not limited to, (¶0034) to control healing during vascular injury treatment. Pro-resolving lipid mediators are a type of “pro-resolving mediator” as required by the claim.
Regarding claim 6, Barry in view of Maguire, Michal, Hu, and Conte discloses the angioplasty balloon catheter of claim 1, wherein the second therapeutic agent taught by Conte in the rejection of claim 1 comprises “the pro-resolving lipid mediators are hydroxylated derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids such as, but not limited to, eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA)” (¶0034) to control healing during vascular injury treatment. “Hydroxylated derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids” are a type of “derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids” as required by the claim. 
Regarding claim 7, Barry in view of Maguire, Michal, Hu, and Conte discloses the angioplasty balloon catheter of claim 1, wherein the second therapeutic agent taught by Conte in the rejection of claim 1 comprises “the pro-resolving lipid mediators are hydroxylated derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids such as, but not limited to, eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA)” (¶0034) to control healing during vascular injury treatment. “eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA)” that are hydroxylated derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids are a type of “hydroxylated derivatives of eicosapentaenoic acid and hydroxylated derivatives of docosahexaenoic acid” as required by the claim.
Regarding claim 8, Barry in view of Maguire, Michal, Hu, and Conte discloses the angioplasty balloon catheter of claim 1 where Barry further discloses the first therapeutic agent being a restenosis inhibitor in the form of paclitaxel as described in the rejection of claim 1 and wherein the second therapeutic agent taught by Conte in the rejection of claim 1 comprises “the pro-resolving lipid mediators are hydroxylated derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids such as, but not limited to, eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA)” (¶0034) to control healing during vascular injury treatment. Pro-resolving lipid mediators are a type of “pro-resolving mediator” as required by the claim. 
claim 9, Barry in view of Maguire, Michal, Hu, and Conte discloses the angioplasty balloon catheter of claim 1 where Barry further discloses the first therapeutic agent being “selected from paclitaxel, docetaxel, abraxane, sirolimus, everolimus, zotarolimus, and tranilast” (paclitaxel as described in the rejection of claim 1) and wherein the second therapeutic agent taught by Conte in the rejection of claim 1 comprises “the pro-resolving lipid mediators are hydroxylated derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids such as, but not limited to, eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA)” (¶0034) to control healing during vascular injury treatment. “Hydroxylated derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids” are a type of “derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids” as required by the claim. 
Regarding claim 10, Barry in view of Maguire, Michal, Hu, and Conte discloses the angioplasty balloon catheter of claim 1 where Barry further discloses the first therapeutic is paclitaxel as described in the rejection of claim 1 and wherein the second therapeutic agent taught by Conte in the rejection of claim 1 comprises “the pro-resolving lipid mediators are hydroxylated derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids such as, but not limited to, eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA)” (¶0034) to control healing during vascular injury treatment. “eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA)” that are hydroxylated derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids are a type of “hydroxylated derivatives of eicosapentaenoic acid and hydroxylated derivatives of docosahexaenoic acid” as required by the claim. 
Regarding claim 12, Barry in view of Maguire, Michal, Hu, and Conte discloses the angioplasty balloon catheter of claim 1, wherein the “polymeric nanoparticle” taught by Hu in claim 1 is formed from poly(lactic-co-gly colic acid) (page 1, Col. 1, ¶3).  
Regarding claim 13, Barry in view of Maguire, Michal, Hu, and Conte discloses the angioplasty balloon catheter of claim 1, wherein the “polymeric nanoparticle” taught by Hu in claim 1 has at least one dimension measuring from 1 nm to 120 nm, specifically 100 nm nanoparticles (page 1, Col. 1, ¶3).
Regarding claim 86, Barry in view of Michal, Hu, and Conte discloses angioplasty balloon catheter of claim 1, wherein the polymeric nanoparticle taught by Hu in the rejection of claim 1 is .  
Claims 15-20 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Michal further in view of Conte further in view Hu.
Regarding claim 15, Barry discloses: 
A method for treating a target vascular portion of a subject (Col. 3:24-28 – “methods and medical devices for the localized delivery of one or more substantially water-insoluble drug agents to predetermined locations within the human body, such as within the vascular system”) with an angioplasty balloon system (1; Fig. 2) including a balloon (4; Col. 9:4), wherein the balloon (4) carries a first therapeutic agent (Col. 6:19-32 – multiple drugs can be used in combination) directly on a portion of a surface of the balloon (4) (Col. 6:63-67 – the coating is applied directly to the balloon by dip coating), wherein the first therapeutic agent is an anti-proliferative or anti-mitotic agent (Col. 6:31-38 – the relied upon embodiment of Barry has an anti-proliferative agent such as paclitaxel as part of the coating), and wherein the balloon (4) carries a second therapeutic agent (Col. 6:19-32 – multiple drugs can be used in combination) directly on a portion of the surface of the balloon (4) (Col. 6:63-67 – the coating is applied directly to the balloon by dip coating), the method comprising: positioning the portion of the surface carrying the first and second therapeutic agents of the balloon (4) proximate the target vascular portion (5) (Col. 9:3-9 – “the instrument 1 is inserted into a body lumen 2 and positioned at a treatment region”).
Barry discloses all of the steps of the claim but is silent regarding “an amphiphilic polymer,” “the second therapeutic agent is a drug that aids in vascular healing on the surface of the balloon” and chosen from “the group consisting of derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids and their therapeutically stable analogs,” “the second therapeutic agent is at least partially encapsulated by a polymeric nanoparticle,” “allowing blood of the subject adjacent the target vascular portion to dissolve at least a portion of the first therapeutic agent or a portion of the second therapeutic agent,” “subsequently with the allowing, expanding the balloon to engage the target vascular portion, thereby delivering at least a portion of the first therapeutic agent and the second therapeutic agent to the target vascular portion,” or “withdrawing the angioplasty balloon system from the subject after the delivering of the first and second therapeutic agents.”  
(Abstract), thus being in the same field of endeavor, with a drug coating of a balloon catheter that further comprises an amphiphilic polymer (Abstract; ¶0016-0018 – the coating on the balloon comprises water-insoluble agents as well as an amphiphilic polymer). Such an amphiphilic coating inherently hydrates when “exposed to aqueous fluids such as blood in vivo causing the amphiphilic polymer coating to dissolve and the therapeutic agent to release into tissue of the body lumen” (¶0016) and “may increase solubility” and “therefore assist in tissue uptake” of the therapeutic agent, such as paclitaxel (¶0019). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the coating of Barry to incorporate the amphiphilic polymer and the resulting ability to dissolve in blood of Michal to increase the solubility and tissue uptake of a therapeutic agent, as recognized by Michal. Regarding “subsequently with the allowing, expanding the balloon to engage the target vascular portion, thereby delivering at least a portion of the first therapeutic agent and the second therapeutic agent to the target vascular portion,” Barry discloses “expos[ing] the balloon 4” before expanding the balloon (Barry; Col. 9:8-13), which in combination with the amphiphilic polymer taught by Michal (which dissolves when “exposed to aqueous fluids such as blood in vivo” as taught by Michal (¶0016)) means that expansion can only happen after blood of the subject is allowed to dissolve at least a portion of the coating. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that the combination of Barry in view of Michal renders the limitation “subsequently with the allowing, expanding the balloon to engage the target vascular portion, thereby delivering at least a portion of the first therapeutic agent and the second therapeutic agent to the target vascular portion” obvious.
Regarding a “second therapeutic agent” chosen from “the group consisting of derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids and their therapeutically stable analogs” or being “a drug that aids in vascular healing on the surface of the balloon,” Conte teaches methods of improving vascular injury, thus being in the same field of endeavor, by using “the pro-resolving lipid mediators are hydroxylated derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids such as, but not limited to, eicosapentaenoic acid (EPA) and (¶0034). Doing so would also provide resolvins that are known for treating heart and coronary issues (¶0038, 0059). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Barry to include a second therapeutic that is chosen from the claimed list as taught by Conte in order to modulate inflammation or restenosis of a vascular wall and for treating heart and coronary issues, as recognized by Conte. 
Regarding “the second therapeutic agent is at least partially encapsulated by a polymeric nanoparticle,” Hu teaches a drug therapy for treating a patient (Abstract), thus being in the same field of endeavor, with a therapeutic agent (page 1, Col. 1, ¶1 – either docetaxel (a vascular healing drug) or vancomyocin (an anti-inflammatory drug) can be used in the coating) that is at least partially encapsulated by a polymeric nanoparticle (page 1, Col. 1, ¶1; page 2, Col. 2, ¶1 – the drugs are coated in platelet membrane-cloaked nanoparticles (PMNs), which increased the therapeutic efficacy as compared to their uncoated counterparts and decreased update of the agent by macrophage-like cells). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the coating of Barry to incorporate the vascular healing therapeutic agent in a polymeric nanoparticle as taught by Hu in order reduce uptake of the agent by macrophage-like cells and increase platelet-mimicking properties to increase the efficacy of the therapeutic agent. 
Regarding “withdrawing the angioplasty balloon system from the subject after deploying the first and second therapeutic agents,” Barry discloses preparing the drug-coated balloon and delivering therapeutic agents to the target tissue (Col. 9:3-16) but is silent regarding what is done to the device once the agents are delivered. However, Michal teaches using a catheter to deliver therapeutics to a target tissue and then removing the device from the body after the procedure (¶0017). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Barry to include a step of “withdrawing the angioplasty balloon system from the subject” as taught by Michal as such a step is required to properly dispose of a medical device that is not intended for implantation. 
Regarding claim 16, Barry in view of Michal, Hu, and Conte discloses: 
 (Col. 6:31-36 – paclitaxel is a restenosis inhibitor that is used as the anti-proliferative agent).  
Regarding claim 17, Barry in view of Michal, Hu, and Conte discloses: 
The method of claim 15, wherein the first therapeutic agent is selected from the group consisting of paclitaxel, docetaxel, abraxane, sirolimus, everolimus, zotarolimus, and tranilast (Col. 6:19-30 – paclitaxel and equivalents are used as the anti-proliferative agent).  
Regarding claim 18, Barry in view of Michal, Hu, and Conte discloses: 
The method of claim 15, wherein the first therapeutic agent is paclitaxel (Col. 6:19-30 – paclitaxel is used as the anti-proliferative agent).
Regarding claim 19, Barry in view of Michal, Hu, and Conte discloses the method of claim 15, wherein the second therapeutic agent taught by Conte in the rejection of claim 15 is selected from pro-resolving mediators, specifically pro-resolving lipid mediators in the form of hydroxylated derivatives of eicosapentaenoic acid and docosahexaenoic acid to control healing during vascular injury treatment. 
Regarding claim 20, Barry in view of Michal, Hu, and Conte discloses the method of claim 15, wherein the second therapeutic agent taught by Conte in the rejection of claim 15 is selected from the group consisting of derivatives of omega-3 polyunsaturated fatty acids and omega-6 polyunsaturated fatty acids, specifically pro-resolving lipid mediators in the form of hydroxylated derivatives of eicosapentaenoic acid and docosahexaenoic acid to control healing during vascular injury treatment.
Regarding claim 87, Barry in view of Michal, Hu, and Conte discloses method of claim 1, wherein the polymeric nanoparticle taught by Hu in the rejection of claim 15 is encapsulated within a platelet membrane in order to reduce uptake of the agent by macrophage-like cells and increase platelet-mimicking properties to increase the efficacy of the therapeutic agent.  
Claims 84 is rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Michal further in view of Conte further in view Hu further in view of Maguire.
Regarding claim 84, Barry in view of Michal and Hu teaches the method of claim 15 but is silent regarding “the angioplasty balloon system further comprises a fluid delivery system coupled to expand the balloon by supplying a fluid via a delivery lumen.” However, Maguire teaches an inflatable balloon catheter (Fig. 1) where the balloon (12) is supplied by an inflation lumen (16) that is connected to and (Col. 2:16-22 – “opening 16 is utilized for inflation and deflation of the balloon”) via a side port (33) (Col. 2:55-59). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the balloon catheter of Barry to incorporate an external fluid delivery system “to supply a fluid to the balloon via a delivery lumen” as taught by Maguire in order to provide sufficient structure to inflate the balloon of Barry.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783